Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/22/2021 has been entered.

Authorization for this examiner’s amendment was given in a telephone interview with Sumon Dasgupta, Reg. No. 63,023 on 02/28/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claims 1-25. Cancelled

Claim 26. (Currently Amended) A system comprising:
	a processor;
	a memory including:
		one or more physical memory pages associated with a process executed by the processor, wherein a process context associated with the process includes a first portion and a second portion, wherein the first portion is different from the second portion,
		a virtual memory address area (VMA) container comprising one or more VMA container pages, wherein the one or more VMA container pages are each identified by a location within the VMA container, and
		a VMA page table to map the one or more physical memory pages to the one or more VMA container pages; and
	a memory management unit (MMU) that is to:
		save the first portion of the process context to the at least one of the one or more VMA container pages,
		allocate space in the memory for one or more restored physical memory pages based on a search of the first portion of the process context saved to the at least one of the one or more VMA container pages,
		copy the first portion of the process context in the at least one of the one or more VMA container pages to the one or more restored physical memory pages based on a memory access request, and


Claim 27. (Previously Presented) The system of claim 26, wherein the process context includes one or more of a process state, a heap, a stack, or other process information, and wherein the one or more VMA container pages are each identified by a VMA page index.

Claim 28. (Previously Presented) The system of claim 27, wherein execution of the process stops in response to a checkpoint associated with a checkpoint thread occurring, and wherein the MMU generates a mapping of the one or more VMA container pages to the one or more physical memory pages and saves the second portion of the process context to a file storage device.

Claim 29. (Previously Presented) The system of claim 28, wherein, when the process is restarted, receipt of the memory access request triggers a page fault, and the MMU searches the first portion of the process context saved to the at least one of the one or more VMA container pages based on the memory access request, wherein the memory access request is a request to access at least one of the one or more physical memory pages saved to the at least one of the one or more VMA container pages.

Claim 30. (Cancelled)



Claim 32. (Cancelled)

Claim 33. (Previously Presented) The system of claim 31, wherein the one or more restored physical memory pages are accessed based on the memory access request, and wherein the VMA page table to map of the one or more restored physical memory pages to the one or more VMA container pages in the VMA container eliminates restoration of one or more of the physical memory pages for which no after restart memory access requests are made.

Claim 34. (Previously Presented) The system of claim 33, wherein the memory includes two or more memory devices, wherein the MMU assesses one or more performance factors of the two or more memory devices, wherein the one or more performance factors are to include one or more of an access time or retrieval time, wherein the MMU selects one or more of the two or more memory devices to locate the VMA container, wherein the two or more memory devices include a swap space configured to operate in a swap-in mode, and wherein, when the checkpoint occurs, the MMU saves the VMA container to the swap space based on the one or more performance factors.

Claim 35. (Currently Amended) A method comprising:

	generating, by a memory management unit (MMU), a virtual memory address area (VMA) container comprising one or more VMA container pages, wherein the one or more VMA container pages are each identified by a location within the VMA container;
	generating, by the MMU, a VMA page table to map the one or more physical memory pages to the one or more VMA container pages;
	saving, by the MMU, the first portion of the process context to the at least one of the one or more VMA container pages;
	allocating, by the MMU, space in the memory for one or more restored physical memory pages based on a search of the first portion of the process context saved to the at least one of the one or more VMA container pages;
	copying, by the MMU, the first portion of the process context in the at least one of the one or more VMA container pages to the one or more restored physical memory pages based on a memory access request; and
	updating, by the MMU, the VMA page table to map the one or more restored physical memory pages to the at least one of the one or more VMA container pages.



Claim 37. (Previously Presented) The method of claim 36, further comprising:
	stopping, by the processor, execution of the process in response to a checkpoint associated with a checkpoint thread occurring;
	generating, by the MMU, a mapping of the one or more VMA container pages to the one or more physical memory pages; and
	saving, by the MMU, the second portion of the process context to a file storage device.

Claim 38. (Previously Presented) The method of claim 37, further comprising:
	restarting, by the processor, the process following the checkpoint occurring;
	receiving, by the processor, the memory access request, wherein the memory access request is a request to access at least one of the one or more physical memory pages saved to the at least one of the one or more VMA container pages triggering a page fault; and
	searching, by the MMU, the first portion of the process context saved to the at least one of the one or more VMA container pages based on the memory access request.

Claim 39. (Cancelled)

Claim 40. (Previously Presented) The method of claim 38, further comprising:


Claim 41. (Previously Presented) The method of claim 40, further comprising:
	accessing, by the MMU, the one or more restored physical memory pages based on the memory access request; and
	eliminating, by the MMU, restoration of one or more of the physical memory pages for which no after restart memory access requests are made.

Claim 42. (Previously Presented) The method of claim 41, wherein the memory includes two or more memory devices, the method further comprising:
	assessing, by the MMU, one or more performance factors of the two or more memory devices, wherein the one or more performance factors include one or more of an access time or a retrieval time;
	selecting, by the MMU, at least one of the two or more memory devices to locate the VMA container, wherein the two or more memory devices include a swap space configured to operate in a swap-in mode; and
	saving, by the MMU, the VMA container to the swap space based on the one or more performance factors, when the checkpoint occurs.

Claim 43. (Currently Amended) At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to:

	generate, by a memory management unit (MMU), a virtual memory address area (VMA) container comprising one or more VMA container pages, wherein the one or more VMA container pages are each identified by a location within the VMA container;
	generate, by the MMU, a VMA page table to map the one or more physical memory pages to the one or more VMA container pages;
	save, by the MMU, the first portion of the process context to the at least one of the one or more VMA container pages;
	allocate, by the MMU, space in the memory for one or more restored physical memory pages based on a search of the first portion of the process context saved to the at least one of the one or more VMA container pages;
	copy, by the MMU, the first portion of the process context in the at least one of the one or more VMA container pages to the one or more restored physical memory pages based on a memory access request; and
	updating, by the MMU, the VMA page table to map the one or more restored physical memory pages to the at least one of the one or more VMA container pages.

Claim 44. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 43, wherein the instructions, when executed, further cause the computing device to:
	wherein the process context is to include one or more of a process state, a heap, a stack, or other process information, and wherein the one or more VMA container pages are each identified by a VMA page index.

Claim 45. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 44, wherein the instructions, when executed, further cause the computing device to:
	stop, by the processor, execution of the process in response to a checkpoint associated with a checkpoint thread occurring;
	generate, by the MMU, a mapping of the at least one of the one or more VMA container pages to the one or more physical memory pages; and
	save, by the MMU, the second portion of the process context to a file storage device.

Claim 46. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 45, wherein the instructions, when executed, further cause the computing device to:
	restart, by the processor, the process following the checkpoint occurring;
	receive, by the processor, the memory access request, wherein the memory access request is a request to access at least one of the one or more physical memory pages saved to the at least 
	search, by the MMU, the first portion of the process context saved to the at least one of the one or more VMA container pages based on the memory access request.

Claim 47. (Cancelled)

Claim 48. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 46, wherein the instructions, when executed, further cause the computing device to:
	conduct, by the MMU, a read from the one or more restored physical memory pages containing the first portion of the process context based on the memory access request;
	access, by the MMU, the one or more restored physical memory pages based on the memory access request; and
	eliminate, by the MMU, restoration of one or more of the physical memory pages for which no after restart memory access requests are made.

Claim 49. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 48, wherein the memory includes two or more memory devices, wherein the instructions, when executed, further cause the computing device to:
	assess, by the MMU, one or more performance factors of the two or more memory devices, wherein the one or more performance factors are to include one or more of an access time or a retrieval time;

	save, by the MMU, the VMA container to the swap space based on the one or more performance factors, when the checkpoint occurs.

Claim 50. (Previously Presented) The system of claim 26, wherein the MMU is to allocate space in the memory for one or more restored physical memory pages based on an identification that the first portion corresponds to one or more of a frequently used physical memory page or a predicted to be frequently used physical memory page.

Claim 51. (Previously Presented) The method of claim 35, further comprising allocating, with the MMU, space in the memory for one or more restored physical memory pages based on an identification that the first portion corresponds to one or more of a frequently used physical memory page or a predicted to be frequently used physical memory page.

Claim 52. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 43, wherein the instructions, when executed, further cause the computing device to allocate with the MMU, space in the memory for one or more restored physical memory pages based on an identification that the first portion corresponds to one or more of a frequently used physical memory page or a predicted to be frequently used physical memory page.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 26-29, 31, 33-38, 40-46, and 48-52 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.
Pomaranski et al. (US 2005/0235124) disclose if the processor attempts to access an addressable item located in the virtual memory, and the page table indicates that the addressable item (and/or its page) are not currently stored in physical memory, then the page fault handler may cause a subset of the virtual memory to be copied into the physical memory, and may update the page table to reflect the virtual to physical memory mapping.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 28, 2022